JNL SERIES TRUST 1 Corporate Way, Lansing, Michigan 48951 (517) 381-5500 April 8, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:JNL Series Trust File Nos: 33-87244 and 811-8894 Dear Sir/Madam: Today's filing for the above registrant, pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, is to designate a new effective date for the March 9, 2010, Post Effective Amendment No. 76. If you have any questions, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel & Secretary encs.
